 

EXHIBIT 10.23

 

ECO-STIM ENERGY SOLUTIONS, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

THIS CONVERTIBLE PROMISSORY NOTE AND THE EQUITY SECURITIES ISSUABLE UPON
CONVERSION OF THIS CONVERTIBLE PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED FROM TIME TO TIME (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED OR SOLD EXCEPT
IN COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION AND QUALIFICATION REQUIREMENTS IS AVAILABLE THEREUNDER. THE
SALE, ASSIGNMENT, TRANSFER, NEGOTIATION OR PLEDGE OF THIS CONVERTIBLE PROMISSORY
NOTE, OR ANY PORTION HEREOF OR INTEREST HEREIN, IS ALSO SUBJECT TO CERTAIN
RESTRICTIONS SET FORTH HEREIN.

 

$19,354,301.37   New York, New York   March 3, 2017

 

FOR VALUE RECEIVED, ECO-STIM ENERGY SOLUTIONS, INC., a Nevada corporation (the
“Issuer”), promises to pay to FT SOF VII HOLDINGS, LLC, a Delaware limited
liability company (the “Payee”), or its registered assigns the principal amount
of NINETEEN MILLION THREE HUNDRED AND FIFTY-FOUR THOUSAND THREE HUNDRED AND ONE
DOLLARS AND THIRTY-SEVEN CENTS ($19,354,301.37) (or such lesser amount as shall
equal the aggregate unpaid principal amount of all Advances made by the Payee to
the Issuer pursuant to the Convertible Note Agreement hereinafter referenced).
The principal amount of this note (this “Note”) shall be payable at the times
and in the amounts specified in the Convertible Note Agreement referenced below,
and the entire unpaid principal balance of this Note, together with all accrued
and unpaid interest thereon, shall be due and payable on the Maturity Date.

 

1. The Issuer also promises to pay interest on the unpaid principal amount
hereof, until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Amended and
Restated Convertible Note Facility Agreement, dated as of March 3, 2017, by and
between the Issuer and the Payee, as the Note Purchaser (as it may be amended,
restated, supplemented or otherwise modified from time to time, being the
“Convertible Note Agreement”). Each term used herein but not defined shall have
the meaning assigned to such term in the Convertible Note Agreement.

 

   

   

 

2. This Note is one of the Issuer’s “Additional Notes” under the Convertible
Note Agreement, is issued pursuant to and entitled to the benefits of the
Convertible Note Agreement and is secured by the Collateral. Reference is made
to the Convertible Note Agreement for a more complete statement of the terms and
conditions under which this Note evidenced hereby was made and is to be repaid.

 

3. Unless this Note is earlier converted in accordance with Section 7 hereof,
all payments of principal and interest in respect of this Note shall be made in
Dollars in immediately available funds to the Payee by crediting before 12:00
noon (New York City time), on the applicable payment date, through wire
transfer, to the account of the Payee identified in accordance with the Payment
Instructions set forth in Section 3.5B to the Convertible Note Agreement or at
such other account as shall be designated in writing by the Payee for such
purpose in accordance with the terms of the Convertible Note Agreement.

 

4. Whenever any payment on this Note shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

5. This Note may not be prepaid except as may be permitted by the Convertible
Note Agreement.

 

6. The principal amount of this Note and any payments and prepayments made by
the Issuer shall be recorded by the Payee on its books and on Schedule 1, and
the Payee may also attach schedules to this Note and endorse thereon the date,
amount, maturity, all payments made and conversions of principal amounts on this
Note; provided that any failure of the Payee to make any such recordation or
endorsement shall not affect the obligations of the Issuer under this Note.

 

7. (a) Subject to the next sentence, on the second Business Day (such second
Business Day, the “Note Conversion Date”) after the Issuer notifies the Payee in
writing that the Issuer has received approval of the Note Conversion at the
Stockholder Meeting by affirmative vote of holders of a majority of the Issuer’s
outstanding common stock not held by the Payee or its Affiliates and all other
Required Consents, this Note plus all interest that has come due on or prior to
the Note Conversion Date in respect of this Note in accordance with the terms of
the Convertible Note Agreement shall convert into Shares at the Note Conversion
Rate. Notwithstanding the foregoing, unless the Note Holder has previously
consented to such conversion in writing, this Note shall not be converted into
Shares pursuant to this paragraph if (i) a Note Conversion Suspension Event has
occurred, or (ii) the Issuer does not deliver to the Payee, on the scheduled
Note Conversion Date, (A) a certificate of the Issuer’s chief executive officer
or chief financial officer confirming the accuracy of the representations of the
Issuer made in the Convertible Note Agreement and that no Event of Default has
occurred and is continuing under the Convertible Note Agreement, and (B) an
opinion of counsel of Vinson & Elkins LLP reasonably acceptable to the Payee
stating that the shares being issued upon conversion will, upon such issuance,
be fully paid and nonassessable shares of common stock of the Issuer and will
have been issued in compliance with all applicable Laws and not in contravention
of the terms of any agreement to which the Issuer is a party. If this Note is
not converted on the Note Conversion Date in accordance with this paragraph,
this Note shall remain outstanding and continue to accrue interest thereafter
until the Maturity Date in accordance with their terms. The initial “Note
Conversion Rate” is 714.2857142857143 Shares per $1,000 principal amount of this
Note. The Note Conversion Rate shall be subject to adjustment as provided in
Section 8. If this Note is converted on the Note Conversion Date:

 

 



 

(i) the Payee shall record the principal amount so converted on its books and on
Schedule 1;

 

(ii) the Payee shall be deemed to be the record holder of the number of fully
paid and non-assessable Shares determined in accordance with this Section 7;

 

(iii) appropriate entries evidencing such ownership shall be made in the
Issuer’s books and records; and

 

(iv) the Issuer shall, on the Note Conversion Date, deliver to the Payee a
certificate or certificates for the number of Shares to which the Payee is
entitled.

 

(b) No fractional Share shall be issuable upon conversion.

 

(c) All principal (and interest that has come due thereon on or prior to the
Note Conversion Date) that is converted into the Shares pursuant to this Section
7 will no longer be outstanding or due and payable from the Issuer and all
principal and accrued and unpaid interest thereon will be deemed to have been
fully paid and satisfied on the Note Conversion Date and the Issuer shall
thereafter have no further obligation or liability with respect to such
principal and interest.

 

8. Adjustment of Note Conversion Rate. The “Note Conversion Rate” is subject to
adjustment prior to the Note Conversion Date as provided in this Section 8. The
Note Conversion Rate shall be subject to adjustments, calculated by the Issuer,
from time to time as follows:

 

(a) In case the Issuer shall hereafter pay a dividend or make a distribution to
all holders of outstanding Common Stock in Common Stock, the Note Conversion
Rate in effect at the opening of business on the date following the date fixed
for the determination of shareholders entitled to receive such dividend or other
distribution shall be increased by multiplying such Note Conversion Rate by a
fraction:

 

(i) the numerator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the record date fixed for such
determination and the total number of shares constituting such dividend or other
distribution; and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date fixed for such
determination.

 

Such increase shall become effective immediately after the opening of business
on the Business Day following the record date. If any dividend or distribution
of the type described in this Section 8(a) is declared but not so paid or made,
the Note Conversion Rate shall again be adjusted to the Note Conversion Rate
which would then be in effect if such dividend or distribution had not been
declared.

 

   

   

 

(b) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Note Conversion Rate in effect at
the opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Note Conversion Rate in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately reduced. In each such case, the Note
Conversion Rate shall be adjusted by multiplying such Note Conversion Rate by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately after giving effect to such subdivision or combination
and the denominator of which shall be the number of shares of Common Stock
outstanding immediately prior to such subdivision or combination. Such reduction
or increase, as the case may be, shall become effective immediately after the
opening of business on the day following the day upon which such subdivision or
combination becomes effective.

 

(c) In case the Issuer shall issue rights or warrants to all holders of its
outstanding shares of Common Stock entitling them to subscribe for or purchase
shares of Common Stock (or securities convertible into shares of Common Stock)
at a price per share (or having a conversion price per share) less than the
Current Market Price per share of Common Stock on the record date fixed for the
determination of shareholders entitled to receive such rights or warrants, the
Note Conversion Rate shall be adjusted so that the same shall equal the price
determined by multiplying the Note Conversion Rate in effect at the opening of
business on the date after such record date by a fraction:

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding on the close of business on the record date plus the total number of
additional shares of Common Stock so offered for subscription or purchase (or
into which the convertible securities so offered are convertible) at such below
Current Market Price, and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date plus the number of
shares which the aggregate offering price of the total number of shares so
offered for subscription or purchase (or the aggregate Conversion Price of the
convertible securities so offered) would purchase at such Current Market Price.

 

Such adjustment shall be successively made whenever any such rights or warrants
are issued and shall become effective immediately after the opening of business
on the day following the record date fixed for determination of shareholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock (or securities convertible into shares of Common Stock) are not delivered
pursuant to such rights or warrants, upon the expiration or termination of such
rights or warrants the Note Conversion Rate shall be readjusted to the Note
Conversion Rate which would then be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of the delivery of
only the number of shares of Common Stock (or securities convertible into shares
of Common Stock) actually delivered. In the event that such rights or warrants
are not so issued, the Note Conversion Rate shall again be adjusted to be the
Note Conversion Rate which would then be in effect if such date fixed for the
determination of shareholders entitled to receive such rights or warrants had
not been fixed. In determining whether any rights or warrants entitle the
holders to subscribe for or purchase shares of Common Stock at less than such
Current Market Price, and in determining the aggregate offering price of such
shares of Common Stock, there shall be taken into account any consideration
received for such rights or warrants, the value of such consideration if other
than cash, to be determined by the Board of Directors.

 

   

   

 

(d) In case the Issuer shall, by dividend or otherwise, distribute to all
holders of its shares of Common Stock of any class of capital stock of the
Issuer (other than any dividends or distributions to which Section 8(a) applies)
or evidences of its indebtedness or other assets, including securities, but
excluding, (1) any rights or warrants referred to in Section 8(c), (2) any
dividends or distributions in connection with a reclassification, change of the
Issuer’s shares of Common Stock, merger, consolidation, statutory share
exchange, combination, sale or conveyance, and (3) dividends and distributions
paid exclusively in cash referred to in Section 8(e) (the securities described
in foregoing clauses (1), (2) and (3) hereinafter in this Section 8(d) called
the “excluded securities”), then, in each such case, subject to the second
succeeding paragraph of this Section 8(d), the Note Conversion Rate shall be
adjusted so that the same shall be equal to the price determined by multiplying
the Note Conversion Rate in effect immediately prior to the close of business on
the record date with respect to such distribution by a fraction:

 

(i) the numerator of which shall be such Current Market Price per share of
Common Stock on the record date, and

 

(ii) the denominator of which shall be the Current Market Price per share of
Common Stock on such date, less the then fair market value (as determined by the
Board of Directors, whose determination shall be conclusive and set forth in a
board resolution) on such date of the portion of the securities, evidences of
indebtedness or other assets so distributed (other than excluded securities)
applicable to one share of Common Stock (determined on the basis of the number
of shares of shares of Common Stock outstanding on the record date).

 

Such increase shall become effective immediately prior to the opening of
business on the day following the record date. However, in the event that the
then fair market value (as so determined) of the portion of the securities,
evidences of indebtedness or other assets so distributed (other than excluded
securities) applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the record date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Note Holder shall have
the right to receive upon conversion of this Note the amount of securities,
evidences of indebtedness or other assets so distributed (other than excluded
securities) that such Note Holder would have received had such Note Holder
converted this Note immediately prior to such record date. In the event that
such dividend or distribution is not so paid or made, the Note Conversion Rate
shall again be adjusted to be the Note Conversion Rate which would then be in
effect if such dividend or distribution had not been declared.

 

   

   

 

If the Board of Directors determines the fair market value of any distribution
for purposes of this Section 8(d) by reference to the actual or when issued
trading market for any securities comprising all or part of such distribution
(other than excluded securities), it must in doing so consider the prices in
such market over the same period (the “Reference Period”) used in computing the
Current Market Price pursuant to Section 8(g) to the extent possible, unless the
Board of Directors in a board resolution determines in good faith that
determining the fair market value during the Reference Period would not be in
the best interests of the Note Holder.

 

For purposes of Sections 8(a) through 8(d), any dividend or distribution to
which this Section 8(d) is applicable that also includes share of Common Stock,
a subdivision or combination of share of Common Stock to which Section 8(b)
applies, or rights or warrants to subscribe for or purchase shares of Common
Stock (or securities convertible into shares of Common Stock) to which Section
8(c) applies (or any combination thereof), shall be deemed instead to be:

 

(1) a dividend or distribution of the evidences of indebtedness, assets, shares
of capital stock, rights or warrants other than such share of Common Stock, such
subdivision or combination or such rights or warrants to which Sections 8(a)
through 8(c) apply, respectively (and any Note Conversion Rate increase required
by this Section 8(d) with respect to such dividend or distribution shall then be
made), immediately followed by:

 

(2) a dividend or distribution of such share of Common Stock, such subdivision
or combination or such rights or warrants (and any further Note Conversion Rate
increase required by Sections 8(a) through 8(c) with respect to such dividend or
distribution shall then be made), except:

 

(A) the record date of such dividend or distribution shall be substituted as (x)
“the date fixed for the determination of shareholders entitled to receive such
dividend or other distribution”, “record date fixed for such determinations” and
“record date” within the meaning of Section 8(a), (y) “the day upon which such
subdivision becomes effective” and “the day upon which such combination becomes
effective” within the meaning of Section 8(b), and (z) as “the date fixed for
the determination of shareholders entitled to receive such rights or warrants”,
“the record date fixed for the determination of the shareholders entitled to
receive such rights or warrants” and such “record date” within the meaning of
Section 8(c), and

 

(B) any shares of Common Stock included in such dividend or distribution shall
not be deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 8(a) and any increase or reduction
in the number of shares of Common Stock resulting from such subdivision or
combination shall be disregarded in connection with such dividend or
distribution.

 

   

   

 

(e) In case the Issuer shall, by dividend or otherwise, distribute to all
holders of its shares of Common Stock, cash, then and in each such case,
immediately after the close of business on such date, the Note Conversion Rate
shall be increased so that the same shall equal the price determined by
multiplying the Note Conversion Rate in effect immediately prior to the close of
business on such record date by a fraction:

 

(i) the numerator of which shall be equal to the Current Market Price on such
record date, and

 

(ii) the denominator of which shall be equal to the Current Market Price on the
record date less an amount equal to the quotient of (x) the aggregate amount of
the cash distributed and (y) the number of shares of Common Stock outstanding on
the record date.

 

In the event that such dividend or distribution is not so paid or made, the Note
Conversion Rate shall again be adjusted to be the Note Conversion Rate which
would then be in effect if such dividend or distribution had not been declared.

 

(f) In case the Issuer or any of its Subsidiaries pays holders of the shares of
Common Stock in respect of a tender offer or exchange offer, other than an
odd-lot offer, by the Issuer or any of its Subsidiaries for shares of Common
Stock to the extent that the cash and fair market value of any other
consideration included in the payment per share of Common Stock exceeds the Sale
Price per share of Common Stock on the Trading Day next succeeding the last date
on which tenders or exchanges may be made pursuant to such tender offer or
exchange offer (the “Expiration Time”), then, and in each such case, the Note
Conversion Rate shall be increased so that the same shall equal the rate
determined by multiplying the Note Conversion Rate in effect immediately prior
to close of business on the date of the Expiration Time by a fraction:

 

(i) the numerator of which shall be the sum of (x) the fair market value
(determined as aforesaid) of the aggregate consideration payable to shareholders
based on the acceptance (up to any maximum specified in the terms of the tender
offer or exchange offer) of all shares validly tendered or exchanged and not
withdrawn as of the Expiration Time (the shares deemed so accepted, up to any
such maximum, being referred to as the “Purchased Shares”) and (y) the product
of the number of shares of Common Stock outstanding (less any Purchased Shares)
at the Expiration Time and the Sale Price of the shares of Common Stock on the
Trading Day next succeeding the Expiration Time, and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) at the Expiration Time
multiplied by the Sale Price of the shares of Common Stock on the Trading Day
next succeeding the Expiration Time.

 

Such increase (if any) shall become effective immediately prior to the opening
of business on the day following the Expiration Time. In the event that the
Issuer is obligated to purchase shares pursuant to any such tender offer or
exchange offer, but the Issuer is permanently prevented by applicable law from
effecting any such purchases or all such purchases are rescinded, the Note
Conversion Rate shall again be adjusted to be the Note Conversion Rate which
would then be in effect if such tender offer or exchange offer had not been
made.

 

   

   

 

(g) For purposes of this Section 8, the following terms shall have the meanings
indicated:

 

“Current Market Price” shall mean the average of the daily Sale Prices per share
of Common Stock for the ten consecutive Trading Days ending not later than the
earlier of the date immediately prior to the date in question and the day before
the “ex” date with respect to the issuance, distribution, subdivision or
combination requiring such computation. If another issuance, distribution,
subdivision or combination to which Section 8 applies occurs during the period
applicable for calculating “Current Market Price” pursuant to the preceding
definition, then “Current Market Price” shall be appropriately adjusted to
reflect the impact of such issuance, distribution, subdivision or combination on
the Sale Price of the share of Common Stock during such period. For purposes of
this paragraph, the term “ex” date, when used:

 

(A) with respect to any issuance or distribution, means the first date on which
the shares of Common Stock trades regular way on the relevant exchange or in the
relevant market from which the Sale Price was obtained without the right to
receive such issuance or distribution;

 

(B) with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the shares of Common Stock trades regular way on
such exchange or in such market after the time at which such subdivision or
combination becomes effective, and

 

(C) with respect to any tender or exchange offer, means the first date on which
the shares of Common Stock trades regular way on such exchange or in such market
after the Expiration Time of such offer.

 

Notwithstanding the foregoing, whenever successive adjustments to the Note
Conversion Rate are called for pursuant to this Section 8, such adjustments
shall be made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 8 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

 

(2) “fair market value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s length transaction.

 

(3) “record date” shall mean for purposes of this Section 8, with respect to any
dividend, distribution or other transaction or event in which the holders of
shares of Common Stock have the right to receive any cash, securities or other
property or in which the shares of Common Stock (or other applicable security)
is exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

 

(4) “Sale Price” as of any date means the closing per share sale price (or if no
closing sale price is reported, the average of the bid price and ask prices or,
if more than one in either case, the average of the average bid and average ask
prices) on the Nasdaq Stock Market.

 

   

   

 

(h) The Issuer may make such increases in the Note Conversion Rate, in addition
to those required by any of Sections 8(a) through (f), as the Board of Directors
considers to be advisable to avoid or diminish any income Tax to holders of
shares of Common Stock or rights to purchase shares of Common Stock resulting
from any dividend or distribution of stock (or rights to acquire stock) or from
any event treated as such for income Tax purposes.

 

(i) All calculations under this Section 8 shall be made by the Issuer and shall
be made to the nearest cent or to the nearest one hundredth of a share, as the
case may be. No adjustment need be made for a change in the par value or no par
value of the shares of Common Stock. No adjustment in the Note Conversion Rate
shall be required if the holders of this Note participate in the transactions
that would otherwise lead to an adjustment in the Note Conversion Rate pursuant
to this Section 8.

 

(j) For purposes of this Section 8, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Issuer.
The Issuer will not pay any dividend or make any distribution on shares of
Common Stock held in the treasury of the Issuer.

 

9. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE ISSUER AND THE PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

10. Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Convertible Note
Agreement.

 

11. The terms of this Note are subject to amendment only in the manner provided
in the Convertible Note Agreement.

 

12. This Note is subject to restrictions on transfer or assignment as provided
in the Convertible Note Agreement.

 

13. No reference herein to the Convertible Note Agreement and no provision of
this Note or the Convertible Note Agreement shall alter or impair the
obligations of the Issuer, which are absolute and unconditional, to pay the
principal of and interest on this Note at the place, at the respective times,
and in the currency herein prescribed.

 

   

   

 

14. This Note is a registered Note and, as provided in Section 9.1C of the
Convertible Note Agreement, upon surrender of any Note at the principal office
of the Issuer for registration of transfer or exchange (for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or his attorney duly authorized
in writing and accompanied by the address for notices and payment instructions
of each transferee of such Note or part thereof and a representation by each
such transferee that such transferee is a Permitted Transferee), the Issuer
shall execute and deliver, at the Issuer’s expense, one or more new notes (as
requested by the holder thereof) in the form of this Note in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Prior to the due presentment for registration and transfer,
the Issuer may treat the person in whose name this Note is registered as the
Holder and the owner of this Note for the purpose of receiving payment and for
all other purposes of this Note and the Convertible Note Agreement.
Notwithstanding anything to the contrary herein, the right to receive payments
of interest and principal under this Note shall be transferable only upon
surrender for cancellation of this Note, and the issuance of a new Note
registered in the name of the transferee. In addition, the Issuer shall maintain
a register in which it shall record the name of the Holder or any transferee,
and no transfer shall be valid unless so registered.

 

15. The Issuer promises to pay all costs and expenses, including attorneys’
fees, all as provided in the Convertible Note Agreement, incurred in the
collection and enforcement of this Note, to the extent required by Section 9.2
of the Convertible Note Agreement. The Issuer and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by Law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

   

   

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be executed and delivered
by its respective duly authorized officers as of the date and at the place first
written above.

 

  ECO-STIM ENERGY SOLUTIONS, INC.   a Nevada corporation         By:
/s/Alexander Nickolatos   Name: Alexander Nickolatos   Title: CFO

 

ESES – Convertible Promissory Note



 

   

   

 

SCHEDULE 1

 

to Convertible Promissory Note

 

No.   Date   Amount of
Principal
Advanced   Amount of
Principal
Paid,
Prepaid or
Converted   Balance of
Principal   Notation Made By 1.                     2.                     3.  
                  4.                     5.                     6.              
      7.                     8.                     9.                     10.  
                  11.                     12.                     13.          
          14.                     15.                     16.                  
  17.                     18.                     19.                     20.  
                  21.                     22.                     23.          
          24.                     25.                    

 

Exhibit I-2-1

 

   

   



